Title: To Benjamin Franklin from the Committee for Foreign Affairs, 14 October 1779
From: Committee for Foreign Affairs
To: Franklin, Benjamin


SirOctr. 14th. 1779 Philada.
By a letter of July 16th. the Superscription of Letters to “Our great faithful beloved Friend & Ally” was submitted to yr. Judgement. You ought however to be told Mr. Gerard has one to deliver directed in the same manner, the double of which you herewith receive, to be kept for him, to serve in case he may have been forced to sink his Papers.
The Opportunity by him from this Port being so good I only now send a few of the latest Prints and Journals large Packages being on board the Confederacy. Your most humble Servant
James Lovellfor the Comtee of forgn. Affrs
Honble. Doctor Franklin.
 
Addressed: Honorable / Doctor Franklin
Endorsed: J. Lovell
